Title: To Benjamin Franklin from David Hartley, 24 September 1783
From: Hartley, David
To: Franklin, Benjamin


          
            My Dear friend
            Bath Septr 24 1783
          
          I am at present at Bath with my Dearest Sister, whom I have found as well as I cd have expected, and I hope with reasonable

hope of recovery in time. I have seen in London the ministry and hope things will go well with them. I am sure all is right & firm. The chief part of the cabinet ministers are out of town, but there will be a full cabinet held in a few days, in wch a specific proposition in the nature of a temporary convention will be given in instructions to me, I imagine nearly upon the ground of my memorial of 19 May 1783 wch I delivered to the American Ministers viz Amern. ships not to bring foreign manufactures into G Britain nor to trade directly between the British West Indies & G Britain. All the rest to be as before the war. I imagine that something to this effect will be their determination. And if it shd be so I should hope not to meet with difficulty on your parts. I want to see some specific beginning. As to my farther proposition respecting the trade between Gt Britain & the british West Indies, I doubt whether any such can be discussed before the meeting of Parlt.— I wish to look forward not only to the continuation of peace between our two Countries but to the improvement of reconciliation into Alliance, & therefore I wish the two parties to be disposed to accommodate each other without the strict measure by weights & scales as between aliens & strangers actuated towards each other by no other principle but cold and equalizing indifference. Friendly dispositions presumed have the fairest chance of being realized but if we set out presuming against them The good wch might have happened may be prevented. Pray remember me to your three collegues & all friends I am &c
          
            D Hartley
            To Dr Franklin &c &c &c
          
        